Citation Nr: 0122698	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.

2.  Entitlement to an effective date prior to April 2, 1998, 
for an award of service connection for tinnitus.  

3.  Entitlement to an effective date prior to April 1, 1999, 
for an award of a 20 percent rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 until June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The veteran had requested a hearing before a Member of the 
Board, but he withdrew this request by letter dated October 
2000.  A regional office hearing was held in November 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's right ear hearing loss is currently 
productive of no more than Level III hearing impairment, and 
the veteran's left ear hearing loss is currently productive 
of no more than Level VII hearing impairment.

4.  The veteran's claim for service connection for tinnitus 
was received by the RO on September 12, 1997. 

5.  The evidence of record shows subjective complaints that 
tinnitus began in approximately 1994-1995. 

6.  In a February 1997 rating decision, the veteran was 
awarded service connection for bilateral hearing loss, rated 
as noncompensable from August 1994.  

7.  A VA audiological evaluation dated in April 1, 1999, 
reflects a worsening of the veteran's hearing, supporting a 
20 percent rating; prior to April 1, 1999, there is no VA or 
other evidence showed the veteran's bilateral hearing loss 
warrants a 20 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.85, Diagnostic Code 6100 (2000).

2.  The requirements for assignment of an effective of 
September 12, 1997, for an award of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.400 (2000).

3.  The requirements for assignment of an effective date 
prior to April 1, 1999, for an award of a 20 percent rating 
for bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.400 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating:  Bilateral Hearing Loss.

The first issue in this appeal arises out of the veteran's 
claim that his service connected bilateral hearing loss, 
currently rated as 20 percent disabling, should receive a 
higher evaluation.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, and the RO 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the veteran was afforded a VA examination in February 2000 
and a regional office hearing in November 2000.  Results of 
outpatient audiograms conducted in March 1997, April 1998, 
July 1998, April 1999, and December 1999 at the VAMC in 
Columbia, Missouri are also associated with the claims file.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.
  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2000).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  See 38 C.F.R. 
§ 4.85(f).

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provision of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

A review of the record reveals that service connection was 
first granted for bilateral hearing loss in a January 1997 
BVA decision.  In February 1997, the RO implemented the 
Board's decision, and assigned a noncompensable rating from 
August 1994, pending the results of a VA examination.  In 
January 2000, the veteran filed a claim for an increased 
rating of his bilateral hearing loss.  In an April 2000 
rating decision, the RO upgraded the veteran's evaluation for 
bilateral hearing loss to 20 percent disabling, effective 
from January 2000.  In June 2000, the veteran filed a notice 
of disagreement; essentially, the veteran contends that his 
bilateral hearing loss is more severe than his rating 
reflects.  

In February 2000, the veteran was afforded a VA audiological 
examination, which revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
65
85
90
LEFT
-
70
70
75
100

On the basis of the numbers shown above, the veteran's pure-
tone average for the right ear was recorded as 71.  His pure-
tone average for the left ear was recorded as 79.  The 
veteran scored 88 percent for the right ear and 84 percent 
for the left on the Maryland CNC speech recognition test.  
The veteran was described as having moderate to profound 
sensorineural hearing loss bilaterally, with fair to good 
speech discrimination when tested in quiet.  The examiner's 
diagnosis was bilateral sensorineural hearing loss with 
bilateral tinnitus.  The February 2000 VA examination report 
is the most recent medical evidence of record. 

Applying the findings in the February 2000 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that the currently assigned 20 percent evaluation 
for bilateral hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  Considering that 
the veteran's right ear manifests an average pure-tone 
threshold of 71 decibels, and 88 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's right ear hearing loss to be that of 
Level III impairment.  Moreover, considering that the 
veteran's left ear manifests an average pure-tone threshold 
of 79 decibels, and 84 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
left ear hearing loss also to be that of Level III 
impairment.  

Here, application of the newly revised provisions of 
38 C.F.R. § 4.86(a) entitles the veteran to a higher numeric 
designation of his hearing impairment for the left ear, as 
the clinical data show his pure-tone thresholds to be 55 
decibels or more at 1000, 2000, 3000, and 4000 Hertz.  Given 
this medical evidence, 38 C.F.R. § 4.86(a) permits the 
veteran's impairment to be numerically designated under Table 
VIa, and, if this designation proves more favorable to the 
veteran than the level of impairment already derived through 
the standard application of  Table VI, then this higher 
designation will be utilized in arriving at the veteran's 
rating percentage.  Table VIa, relying only on the pure-tone 
threshold, designates the veteran's left ear impairment here 
as being at Level VII.  As the level of impairment derived 
using Table VIa exceeds the level of impairment otherwise 
assigned under routine application of Table VI, this 
designation of VIa, raised to the next highest numeral, 
becomes the operable level of impairment for the left ear in 
this case.  Therefore, taking the newly-derived Level VII 
designation of the left ear (the poorer ear) and the Level 
III designation of the right ear (the better ear) and 
applying this to percentage evaluation 38 C.F.R. § 4.85, 
Table VII, it can be seen that the resulting percentage is 20 
percent, which is the currently assigned rating.  Thus, there 
is no basis for a higher rating.
 
In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements of record.  However, the 
veteran's bilateral hearing loss does not warrant a higher 
schedular evaluation.  Should the veteran's hearing loss 
disability change in the future, he may request reevaluation 
for his hearing loss, but at the present time there is no 
basis for a compensable evaluation.  See 38 C.F.R. § 4.1.  In 
reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule.  However, this case does not 
present such a state of balance between the positive evidence 
and negative evidence to allow for a favorable determination.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the veteran's appeal for an increased 
rating for bilateral hearing loss is denied.  

Finally, the evidence does not reflect (and the veteran does 
not contend) that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Earlier Effective Date.

The veteran claims that he is entitled to an earlier 
effective as to his award of service connection for tinnitus, 
and also as to his 20 percent evaluation for bilateral 
hearing loss. 

As noted in Part I of this decision, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, effective for claims filed on or after 
November 9, 2000.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  In the present case, 
the outcome of the earlier effective date issues depends 
primarily on the law and the evidence already present in the 
claims file.  Therefore, any further development, as 
contemplated by the VCAA, would not be beneficial to these 
claims.  Additionally, the Board notes that the veteran was 
advised by the RO of the basis for the denial of his claim, 
including the applicable laws and regulations.  There is no 
indication that there are relevant records that are not 
presently associated with the claims file, and any further 
development is not necessary to decide the current issues on 
appeal.  

A.  Tinnitus, Award of Service Connection.

According to the law, except as otherwise provided, the 
effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In the present case, in an August 2000 rating decision, the 
RO awarded service connection for tinnitus, effective from 
December 21, 1999, which was the date of a VA audiological 
examination that recorded the veteran's complaints of 
episodic pulsatile tinnitus.  The RO construed the December 
21, 1999 VA report as an informal claim.  See 38 C.F.R. 
§ 3.157.  In a January 2001 supplemental statement of the 
case, the RO assigned an earlier effective date of April 2, 
1998, for the award of service connection for tinnitus.  That 
decision was based on a VA outpatient treatment record for 
that date, which contains a note that the veteran had 
complaints of pulsatile tinnitus.  The veteran disagrees with 
this effective date, and contends that he should be awarded 
service connection back to 1994, which is when he had the 
same symptoms as he does now.

The Board has reviewed the record, and notes that on 
September 12, 1997, the veteran submitted a statement in 
support of his claim.  Attached to that statement was a 
handwritten letter discussing his visit at the VA hospital in 
Columbia, MO, in which it was explained to him that blood 
vessels had closed in his left ear, causing noise described 
as a squirting sound.  He stated that the problem greatly 
affected his hearing and prevented use of hearing aids, as 
they only amplify the sound in his ears.  While the veteran 
did not use the word "tinnitus," the Board finds this 
letter to be sufficiently descriptive of this disorder to 
construe it as a claim of entitlement to service connection 
for tinnitus.  This is the earliest statement of record, 
which the Board finds that can be construed as a claim for 
service connection for tinnitus.  

Having established the date of receipt of the veteran's 
tinnitus claim, the date at which entitlement arose must now 
be determined.  As noted previously, the evidence of record 
includes a VA treatment report dated April 2, 1998, which 
reported the veteran's complaints of pulsatile tinnitus.  The 
Board observes that no earlier assessments of tinnitus can be 
found in the veteran's medical reports.  However, in the 
December 1999 VA outpatient record, the veteran reported 
having tinnitus for several years.  Additionally, in a 
February 2000 VA examination report, the veteran stated that 
he had been bothered by tinnitus intermittently since 1995.  

The Board does not dispute the veteran's contentions that he 
has had tinnitus since 1994 or 1995.  However, even accepting 
that the veteran developed tinnitus in 1994, the law is clear 
that for awards of service connection, the effective date is 
the later of the date that the claim was received or the date 
that entitlement arose.  38 C.F.R. § 3.400.  In the present 
case, resolving all doubt in the veteran's favor, the Board 
deems the September 12, 1997 statement as a claim for service 
connection for tinnitus, which is later than the veteran's 
reported onset of tinnitus, or the date of entitlement.  As 
such, the Board finds that an effective date of September 12, 
1997, for an award of service connection for tinnitus, is 
proper.  38 U.S.C.A. § 5107(b).  In the absence of evidence 
of a claim filed prior to that date, there is no legal basis 
to award an effective date earlier than September 12, 1997.  

In short, the Board finds that the evidence supports an 
effective date of September 12, 1997, but no earlier, for an 
award of service connection for tinnitus, and to that extent, 
the appeal is granted.  

B.  Bilateral Hearing Loss, Award of a 20 Percent Rating.

The veteran contends that the award of a 20 percent rating 
for bilateral hearing loss should have an earlier effective 
date.  The 20 percent evaluation was initially assigned by 
the RO in an April 2000 rating decision, effective January 
10, 2000, which was the date of receipt of the veteran's 
claim for an increased rating.  This effective date was later 
changed to reflect a VA audiological report dated December 
21, 1999, and then again to reflect an earlier VA examination 
dated April 1, 1999.  This final change was made in a January 
2001 supplemental statement of the case.  The veteran, in a 
statement dated in February 2001, contends that the effective 
date should be some time in late 1994, as he experienced the 
same hearing problems dating back to that time.  For reasons 
which the following discussion will make clear, the Board 
does not find that an earlier effective date is appropriate 
as to the veteran's 20 percent rating for bilateral hearing 
loss.  

According to VA law, the effective dates for an increased 
rating claim shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  Additionally, the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

Additionally, in general, a report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. §3.157(a); see 38 C.F.R. § 3.155(c).  Once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  38 C.F.R. § 3.157(b).  Those 
circumstances provide, in pertinent part, that the date of VA 
medical treatment will be accepted as the date of receipt of 
a claim only when such medical reports related to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, hospitalization, or treatment.  38 C.F.R. 
§ 3.157(b)(1).

As noted above, the veteran's claim for an increased rating 
for bilateral hearing loss was received by the RO on January 
10, 2000.  Attached to that claim were some VA medical 
records, including an outpatient audiological report from the 
VA Medical Center in Columbia, MO, dated in December 1999.  
In an August 2000 rating decision, the RO construed that 
evidence as an informal claim for increase.  See 38 C.F.R. 
§ 3.157.  Moreover, as the December 1999 record reflected a 
worsening of the veteran's bilateral hearing, the RO granted 
an effective date of December 21, 1999.  Later, additional VA 
medical records were associated with the claims file, 
including a VA audiological examination report dated April 1, 
1999.  In a January 2001 supplemental statement of the case, 
the RO construed that record as an informal claim for 
increase, and the effective date of the award of a 20 percent 
rating was changed to that date. 

Prior to April 1, 1999, it is not factually ascertainable 
from the record that an increase in disability had occurred.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The next 
earliest audiological examination prior to April 1, 1999 
occurred in July 1998.  At this evaluation, the average pure 
tone thresholds were not provided, although the veteran had 
the following puretone thresholds, in decibels, for the right 
ear:  20 decibels at 1000 Hertz; 30 decibels at 2000 Hertz; 
60 decibels at 3000 Hertz; and 65 decibels at 4000 Hertz.  
For the left ear, the readings were:  20 decibels at 1000 
Hertz; 30 decibels at 2000 Hertz; 60 decibels at 3000 Hertz; 
and 60 decibels at 4000 Hertz.  Speech recognition scores 
were 96 percent for the right ear, and 72 percent for the 
left ear.  Those findings would not result in a 20 percent 
rating.  See 38 C.F.R. § 4.85.  The record also contains a VA 
audiological evaluation report dated in April 2, 1998, which 
reflected the following puretone thresholds, in decibels, for 
the right ear:  15 decibels at 1000 Hertz; 25 decibels at 
2000 Hertz; 60 decibels at 3000 Hertz; and 60 decibels at 
4000 Hertz.  For the left ear, the readings were:  50 
decibels at 1000 Hertz; 65 decibels at 2000 Hertz; 85 
decibels at 3000 Hertz; and 90 decibels at 4000 Hertz.  
Speech recognition scores were 92 percent for the right ear, 
and 80 percent for the left ear.  Those findings would also 
not result in a 20 percent rating.  See 38 C.F.R. § 4.85.  No 
other medical evidence associated with the file shows the 
veteran's hearing loss to meet the criteria for a 20 percent 
evaluation prior to April 1, 1999.  

In short, the Board finds that the VA audiological report 
dated in April 1, 1999 properly serves as both the date of 
the informal claim for increase, as well as the earliest date 
upon which the veteran's entitlement to a 20 percent rating 
arose.  Therefore, April 1, 1999 is the appropriate effective 
date for an award of a 20 percent rating for bilateral 
hearing loss, and the Board finds no basis to assign an 
earlier effective date.  38 U.S.C.A. §§ 5107(b); 5110(a); 
38 C.F.R. §§ 3.157, 3.400(o).  Accordingly, the veteran's 
claim for an earlier effective date for an award of a 20 
percent rating for bilateral hearing loss is denied.


ORDER

The schedular criteria not having been met, the claim for a 
rating in excess of 20 percent for bilateral hearing loss is 
denied.

Subject to the rules and regulations governing awards of 
monetary benefits, an effective date of September 12, 1997, 
is appropriate for an award of service connection for 
tinnitus, and to that extent the appeal is granted.

The requirements for assignment of an effective date prior to 
April 1, 1999 for award of a 20 percent rating for bilateral 
hearing loss, have not been met.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

